Citation Nr: 1525347	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  09-09 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Entitlement to service connection for an eye disorder claimed as dry eyes/duct dysfunction.

2.  Entitlement to service connection for an eye disorder claimed as vision loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to July 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board notes that the RO in Portland, Oregon, maintains jurisdiction over the appeal. 

In June 2011, the Veteran presented personal testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  This matter was previously before the Board in September 2011, November 2012, April 2013 and April 2014, at which times the Board remanded the claim for additional development.

In January 2015, the Board referred this case to the Veterans Health Administration (VHA) for an expert medical opinion.  A February 2015 VHA opinion was obtained.  By letter dated February 24, 2015, the Veteran and his representative were notified of the opinion and given an opportunity to respond.  On April 15, 2015, the Veteran's representative submitted an Appellant's Brief In Response to Medical Expert Opinion.

The Board observes that the Veteran has been diagnosed with multiple eye disorders, to include bilateral nuclear sclerosis cataract, bilateral corneal arcus, bilateral open able glaucoma, conjunctival hemorrhage, hordeolum internal (meibomitis) and dry eye syndrome.  He has also been diagnosed with several forms of refractive error.

The February 2015 VHA examiner identified the Veteran's dry eye syndrome as having an in-service onset.  The Board, therefore, finds that no further development of this aspect of the claim is warranted and grants this eye condition in the decision portion below.  Unfortunately, the Board finds that noncompliance with its prior remand directives legally requires a remand of the remaining eye diagnoses.

This appeal was processed using the Veterans Benefits Management System (VBMS).  There are additional, duplicative documents stored in the Virtual VA electronic records storage system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an eye disorder claimed as vision loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's dry eye syndrome had its onset during active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an eye disorder claimed as dry eyes/duct dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Here, the Board awards service connection for dry eye syndrome and remands the remaining eye diagnoses as a separate claim to the AOJ for further evidentiary development.  As no adverse decision is being rendered, there is no need to discuss VCAA compliance at this time.

The Veteran seeks to establish his entitlement to service connection for a disability claimed as dry eye syndrome.  According to his testimony and written statements of record, he describes working in an airport hangar during service which required highly detailed work, such as blueprint reading and equipment repair, in poor lighting conditions.  The facility only had fluorescent lighting raised approximately 30 to 40 feet off the floor which was supplemented by a small desk lamp mounted on his work bench.  He also testified to the onset of recurrent dry eye syndrome in service.  

In pertinent part, a May 1968 ophthalmology consultation reflected the Veteran's report of eye tiring with occasional headaches after reading "a great deal."  Examination resulted in a diagnosis of asthenopia when reading.  A November 1968 eye glass prescription noted that "THIS MAN SHOWS SYMPTOMS OF ASTHENOPIA WHEN READING."  An April 1969 Report of Medical Examination indicated that the Veteran wore corrective glasses for reading only.

The Board observes that asthenopia is defined as weakness or easy fatigue of the visual organs, attended by pain in the eyes, headache, dimness of vision, etc.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 28TH ed., p. 150 (1994).

In April 1970, the Veteran had continued complaints of eye burning.  It was noted that he worked in a dark room with high contrast.  External examination was negative, and he was advised to get outside more often.  A December 1970 retirement examination indicated that the Veteran's complaint of eye trouble referred to defective visual acuity which was adequately corrected with lens.  

A May 1971 service treatment record (STR) included the Veteran's report of eye burning and watering with a sensation of his eyes feeling dry.  He used his prescription (Rx) glasses most of the time, and had not been doing much reading in the last six months.  No diagnosis was offered.  The Veteran was discharged from active service in July 1971.

The post-service record does not contain any lay or medical evidence of eye disability within one year from service separation.  However, the Veteran has reported seeking VA treatment for eye symptoms in 1971 (the records of which are not available due to no fault of the Veteran).  A November 2008 VA examination report first reflected a diagnosis of dry eye syndrome.

By prior remand directives, the Board has sought medical opinion as to whether it is at least as likely as not that any current eye disability had its onset in service or is otherwise related to an event in service.  In so doing, the Board requested VA examiners to specifically discuss the Veteran's symptoms of burning in the eyes, dry eyes and watering eyes as disclosed in the May 1971 STR.  Unfortunately, the examiner opinions obtained as a result of Board's remand directives did not specifically discuss the significance, if any, of the Veteran's eye complaints documented in May 1971.  

In an effort to expedite the adjudication of the Veteran's claim (recognizing that VA has not fulfilled its duty to assist the Veteran in obtaining VA clinic records as discussed in the REMAND section below), the Board sought VHA expert medical opinion addressing the Veteran's description of eye symptomatology in service and thereafter.  Notably, the Board instructed the VHA examiner of its factual finding that the Veteran's description of dry eye symptoms since service was credible.

A February 2015 VHA examiner opinion found that the May 1971 STR showed evidence that the Veteran developed the onset of dry eye syndrome at this time, as this examination listed symptoms and physical findings consistent with dry eye syndrome.  There is no comprehensive medical opinion, based upon an accurate factual history, to the contrary.  The Board, therefore, finds that the Veteran's dry eye syndrome had its onset during active military service.  This aspect of the claim, therefore, is granted.

ORDER

Service connection for an eye disorder claimed as dry eyes/duct dysfunction is granted.


REMAND

The Board regrets any further delay in adjudicating the remaining aspects of the claim, but finds that there has not been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

The Board remanded this claim in April 2014, in part, to assist the Veteran in obtaining VA clinic records which he identified but were not associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

In particular, the Board noted the Veteran's testimony of seeking VA treatment for eye symptoms not long after his discharge in 1971.  See Hearing Transcript at p. 9.  He described this VA facility as being in or near Medford, Oregon.  The Board, therefore, found that a request for records pertaining to the Veteran's VA eye treatment as early as 1971 must be undertaken.  

Unfortunately, the record does not document that the AOJ attempted to obtain VA clinic records dating to 1971.  The case, therefore, is remanded for compliance with the Board's prior remand directives.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any VA treatment records pertaining to the Veteran's eye claim from the VA Medical Center (VAMC) in White City and/or Southern Oregon region since 1971.  Please note that the Veteran testified that his early treatment in 1971 was from a VA facility in or near Medford, Oregon.  The AOJ has the discretion to determine which VA facility existed at that time.

Evidence of attempts to obtain these records should be associated with the claims file.  The AOJ must request both electronic and hardcopy records from the reported VA clinic treatment in 1971 and thereafter.  If the records are not available, the AOJ must determine whether any records have been retired to another storage facility.  

2.  Associate with the claims folder all relevant treatment records from the White City VAMC since September 2, 2014.

3.  Afford the Veteran the opportunity to submit any additional private medical records to substantiate his claim, to include any records from the Cataract and Laser Institute (Dr. S.) since August 2014.

4.  Upon receipt of any additional records, the AOJ should determine whether any additional, relevant evidence has been added to the record which warrants an addendum opinion as to the remaining eye diagnoses.

5.  Thereafter, readjudicate the claim of entitlement to service connection for an eye disorder claimed as vision loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


